Citation Nr: 0112818	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-13 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for photophobia.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied, among 
other things, the veteran's claim of entitlement to service 
connection for photophobia (claimed as light sensitive eyes).  
In April 1997, the veteran submitted a statement clarifying 
his disagreement with the denial of the photophobia claim.  A 
statement of the case (SOC) relative to this issue was 
forwarded to the veteran in August 1998.  He perfected an 
appeal of this issue in September 1998, by submitting a 
timely substantive appeal (VA Form 9).  The record further 
discloses that during the pendency of this appeal, the 
veteran was provided a personal hearing before a Hearing 
Officer at the RO in October 1998.  Supplemental statements 
of the case (SSOC) were thereafter furnished to the veteran 
in May 1999, in September 1999, and in June 2000.

By a separate rating decision, dated August 6, 1998, the RO 
granted the veteran's claim of entitlement to service 
connection for low back pain (claimed as low back and hip 
pain), evaluated as zero percent (noncompensable).  The RO 
sent the veteran a letter to this effect on August 12, 1998, 
along with a copy of the rating decision and notice of his 
appellate rights.  In this context, the record discloses that 
in a statement, dated August 11, 1998, and received by the RO 
on August 13, 1998, the veteran indicated that his notice of 
disagreement (NOD) also addressed the claim for service 
connection for a "lower back condition (previously claimed 
as a bilateral hip condition)," and maintained that he had 
not been furnished a SOC with respect to that claim.  Since 
the chronology of these documents makes apparent that the 
veteran was unaware of the grant of service connection for 
the back condition prior to his submission of the August 11th 
statement, the Board does not construe that statement as an 
NOD contesting the initial zero percent rating following the 
grant of service connection.  Instead, the information of 
record indicates that the August 11th statement sought to 
clarify the veteran's earlier statements of April 1997, as 
they pertained to the rating decision of May 6, 1996.

In a similar manner, the Board observes that the next 
communication referable to the service-connected back 
condition was a statement received by the RO on October 27, 
1998.  In this statement, the veteran related that he was 
filing an informal claim for re-evaluation of his service-
connected back condition, and that a formal claim was 
forthcoming.  By a separate letter, received by the RO on 
October 29, 1998, the veteran asserted that his back 
condition was more disabling, and that this disability should 
be redesignated to include spondylolisthesis, Grade 2, and 
disc space narrowing at L5-L6, with radiculopathy primarily 
in the right leg.  The RO construed the October 1998 
statements as a new claim for an increase rating.  See 
Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).  In a rating 
decision, dated December 1998, the RO recharacterized the 
veteran's low back disability as low back pain with 
spondylolisthesis and disc space narrowing, and denied the 
claim.  The veteran was notified of this determination and of 
his appellate rights in a letter of December 1998.  
Subsequently, in October 1999, the veteran made reference to 
his lower back condition (including spondylosis and 
spondylolisthesis), and requested to reopen his claim.  He 
related that he would be submitting new medical evidence to 
support his reopened claim.  Id.  Under these particular 
circumstances, the Board does not construe the statements of 
October 1998 and 1999, as an NOD with the respect to the zero 
percent evaluation for the veteran's low back disability.

In a rating decision, dated June 2000, the RO granted an 
increased evaluation from zero to 10 percent for the 
veteran's low back disability, effective from January 1999.  
While the veteran was notified of this determination during 
that same month, an NOD has not been filed with respect to 
the 10 percent evaluation or the effective date assigned for 
that evaluation.  See generally Grantham v. Brown, 114 F.3d 
1156, 1157-58 (Fed. Cir. 1997).  Accordingly, these matters 
are not at the present time properly before the Board.

In October 2000, the veteran was notified that his personal 
hearing before a Member of the Board of Veterans' Appeals was 
scheduled for February 1, 2001.  However, in January 2001, 
the veteran informed the Board that he wished to cancel the 
hearing because he was unable to attend, and that he did not 
want to reschedule the hearing date.  Accordingly, the 
veteran has withdrawn his request for a personal hearing in 
this matter.  See 38 C.F.R. § 20.702(e) (2000).

Additionally, the Board observes that the veteran appears to 
have raised the issue of entitlement to service connection 
for a bilateral hip condition as secondary to the service-
connected low back disability.  Since this issue has not been 
formally adjudicated and developed for consideration by the 
Board, it is referred to the RO for appropriate action.

Lastly, during the course of the administrative proceeding 
before the RO, the veteran's claims file was transferred from 
the Roanoke, Virginia RO to the Los Angeles, California RO.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirements for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim, and expanded VA's duty to notify 
the veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA").

In addition, the new legislation also requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

The essence of the contentions advanced in the present case 
is that the veteran currently suffers from photophobia which 
can be attributed to his period of active duty service.  The 
veteran contends that although he had a slight sensitivity to 
light, he did not have photophobia prior to entering service.  
He maintains that when he presented for his service entrance 
examination, no significant problem with light, or unusual 
sensitivity to light, was noted.  He further asserts that due 
to his training and work in the photographic field in 
service, the sensitivity rapidly accelerated and developed 
into, and was diagnosed as, photophobia.

In this regard, a review of the May 1996 rating decision and 
the August 1998 SOC disclose that the RO denied the veteran's 
claim based on a finding that photophobia was neither 
incurred in nor aggravated by service.  As reflected in the 
August 1998 SOC, the Board notes that the RO relied on the 
veteran's reported history, during post-service examinations, 
that he had experienced light sensitivity prior to his entry 
into service.  Significantly, however, the Board observes 
that while defective visual acuity was recorded in the 
December 1974 entrance examination report, photophobia was 
not.  The service medical records, dated during December 1984 
and November 1988, do document a finding of hypersensitive 
eyes with headaches as well as increased photophobia.

The veteran was afforded a private ophthalmologic 
consultation in November 1998.  During this examination, the 
physician found that the veteran had photosensitivity of 
unknown etiology, and that there were no clues in the 
examination as to a cause.  The veteran was referred for a 
neuro-ophthalmologic consultation in December 1998, and, at 
that time, the veteran refused a full neuro-ophthalmologic 
consultation due to extreme pain.  For that reason, the 
examination was considered to be inadequate by the consulting 
physician.  Although the private medical reports present an 
opinion as to the etiology of the veteran's photophobia, 
these reports appear to be incomplete and do not reflect that 
the consulting physicians reviewed the veteran's complete 
medical file, including his service medical records.  As 
previously noted, the service medical records indicate a 
finding of photophobia, which was not recorded at the time of 
the veteran's entrance examination.  Thus, the Board finds 
that a VA examination is necessary to determine whether the 
condition existed prior to service, was incidental to 
service, or was aggravated by service.

Moreover, in a statement received by the RO in February 2001, 
the veteran's representative cites to the Merck manual for 
the proposition that sinusitis occasionally causes referred 
eye pain, and that photophobia is also a common symptom of 
migraine headaches.  In this context, the Board notes that 
service connection is in effect for right maxillary 
sinusitis.  Further, in the February 2001 statement, the 
veteran's representative also argues that it is a forgone 
conclusion that the veteran suffers from photophobia; 
however, the medical evidence of record had not addressed the 
question of whether this condition may be caused by the 
veteran's service-connected sinusitis.  Thus, the 
representative has asked for a remand to determine any 
possible relationship between the service-connected sinusitis 
and the currently diagnosed photophobia.

Considering the veteran's military occupational specialty, 
and the representative's arguments, the Board finds it 
reasonable to further inquire about the possibility of a 
relationship between the currently diagnosed photophobia and 
the veteran's service connected disability.  In that regard, 
the RO should undertake the necessary development to clarify 
whether the veteran's photophobia is a symptom of his already 
service-connected sinusitis condition, or whether it is a 
disorder which can be claimed separately as it has been for 
this appeal.  Further, the February 2001 statement can be 
construed as a claim for either entitlement to an increased 
rating for right maxillary sinusitis, or for entitlement to 
service connection for photophobia claimed as secondary to 
the service-connected right maxillary sinusitis.  
Accordingly, these matters are referred to the RO for 
appropriate action.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran, as 
well as his representative (if any), and 
ask him to provided a list of dates and 
locations of all VA or non-VA treatment 
for his for photophobia, to include light 
sensitivity to the eyes, from the date of 
his retirement from service to the 
present.  After securing the necessary 
authorizations for release of 
information, the RO should seek to obtain 
copies of all records identified by the 
veteran, and which have not already been 
associated with the claims folder.  If 
the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedure under 
the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran 
for a VA eye examination by an 
appropriate specialist for the purpose of 
determining the nature and etiology of 
any disability manifested by photophobia, 
to include light sensitivity to the eyes.  
All necessary studies and tests deemed 
appropriate by the examiner should be 
performed.  An additional purpose of the 
examination is to determine whether any 
current disability manifested by light 
sensitivity, including photophobia, is a 
symptom of the veteran's service-
connected right maxillary sinusitis; and 
if so, whether such symptoms show an 
increase in the service-connected right 
maxillary sinusitis.  The Board is aware 
that the veteran has been unable to 
complete certain portions of the 
ophthalmologic examination in the past, 
due to the eye pain caused by 
examination.  In that regard, the RO is 
also instructed to have an eye specialist 
examine the veteran's medical records in 
lieu of examination, if the veteran 
cannot complete the indicated medical 
evaluation.

In any event, the examiner should review 
the veteran's claims folder, to 
specifically include the service medical 
records, and any other additional 
relevant records procured in connection 
with this case.  In reviewing the 
veteran's case, the examiner is requested 
to provide an opinion as to the 
following:  Does the veteran have a 
disability manifested by light 
sensitivity to the eyes including 
photophobia?  If the veteran does have a 
disability manifested by light 
sensitivity to the eyes including 
photophobia, did this condition exist 
prior to the veteran's entry into active 
military service, or was this condition 
incurred coincident with his period of 
service?  If a disability manifested by 
light sensitivity to the eyes including 
photophobia is found to have existed 
prior to service, did this condition 
increased in severity during service?  If 
this condition increased in severity 
during service, was the increase due to 
the natural progression of the condition?

In addition, the examiner should offer an 
opinion as to whether any current 
diagnosis of light sensitivity to the 
eyes, to include photophobia, had its 
onset during the veteran's period of 
service, or was caused by any incident of 
his service, specifically the veteran's 
work as a imagery production craftsman in 
service.  Finally, the examiner is asked 
to provide an opinion on the 
relationship, if any, between any current 
disability manifested by light 
sensitivity to the eyes, including 
photophobia, and the veteran's service-
connected sinusitis disability; and to 
determine whether a disability manifested 
by light sensitivity to the eyes, 
including photophobia, was either caused 
or aggravated by the veteran's right 
maxillary sinusitis.

The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

5.  The RO should then readjudicate the 
claim of entitlement to service connection 
for photophobia.  In addition, the RO is 
asked to review the claims for entitlement 
to service connection for photophobia as 
secondary to the service-connected right 
maxillary sinusitis, and entitlement to an 
increased rating for right maxillary 
sinusitis.

If the benefit sought on appeal remains denied, or if a 
timely notice of disagreement is received with respect to any 
other matter, including any additional issue raised by or on 
behalf of the veteran, the RO should furnish a statement of 
the case or supplemental statement of the case, if 
appropriate, on all issues in appellate status.  The 
statement of the case or supplemental statement of the case 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The veteran and his 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant, who is the veteran in this case has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


